 Case 1:19-cr-00059-LO Document 91 Filed 11/12/19 Page 1 of 2 PageID# 734



             IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF VIRGINIA
                       Alexandria Division

UNITED STATES OF AMERICA,              )
                                       )     No. 1:19-cr-59
    v.                                 )
                                       )     Hon. Liam O’Grady
DANIEL EVERETTE HALE,                  )
                                       )
                Defendant.             )


           REPLY IN SUPPORT OF MOTION TO COMPEL
         PRODUCTION OF DOCUMENTS AND INFORMATION


    FILED WITH CISO ON NOVEMBER 12, 2019.



                                       Respectfully submitted,
                                       DANIEL EVERETTE HALE

                                       By Counsel,
                                       Geremy C. Kamens
                                       Federal Public Defender

                                       By: /s/ Todd M. Richman
                                       Todd M. Richman
                                       Va. Bar No. 41834
                                       Cadence A. Mertz
                                       Va. Bar No. 89750
                                       Assistant Federal Public Defenders
                                       Office of the Federal Public Defender
                                       1650 King Street, Suite 500
                                       Alexandria, VA 22314
                                       703-600-0845 (tel)
                                       703-600-0880 (fax)
                                       Todd_Richman@fd.org
  Case 1:19-cr-00059-LO Document 91 Filed 11/12/19 Page 2 of 2 PageID# 735



                         CERTIFICATE OF SERVICE

    I hereby certify that on November 12, 2019, I filed the foregoing using the
CM/ECF system, which will electronically serve a copy on counsel of record.

                                            /s/ Cadence Mertz
                                            Cadence Mertz
                                            Va. Bar No. 89750
                                            Assistant Federal Public Defender
                                            Office of the Federal Public Defender
                                            1650 King Street, Suite 500
                                            Alexandria, VA 22314
                                            703-600-0840 (tel)
                                            703-600-0880 (fax)
                                            Cadence_Mertz@fd.org




                                        2
